Citation Nr: 0937775	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.  

2.  Entitlement to service connection for erectile 
dysfunction.  

3.  Entitlement to an increased rating for fragment wound to 
the abdomen with small bowel perforation (with retained metal 
fragment) against the abdominal aorta at the level of the L4 
vertebral body, currently rated as 30 percent disabling.

4.  Entitlement to an effective date for a 30 percent rating 
for fragment wound to the abdomen with small bowel 
perforation (with retained metal fragment) against the 
abdominal aorta at the level of the L4 vertebral body, 
earlier than April 9, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2007, February 2008, March 2008, 
and, July 2008 decisions of the Wichita, Kansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2007 rating decision, an increased rating of 
30 percent was granted effective April 9, 2007, for fragment 
wound to the abdomen with small bowel perforation (with 
retained metal fragment) against the abdominal aorta at the 
level of the L4 vertebral body.  The Veteran submitted a 
notice of disagreement (NOD) as to the issue of entitlement 
to an earlier effective date for a higher rating in October 
2007.  That matter was denied in a March 2008 rating 
decision.  However, since a timely NOD was received to that 
matter from the rating decision which granted the higher 
rating, a statement of the case (SOC) must be issued.  The 
failure to issue an SOC is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

In addition, in August 2009, it was clarified that the 
Veteran desires a personal hearing before a Veterans Law 
Judge located at the RO (Travel Board hearing) which is 
consistent with his March 2009 VA Form 9.  He has not been 
afforded such a hearing.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Veteran should be sent an SOC as to the 
issue of entitlement to an effective date for 
a higher rating for fragment wound to the 
abdomen with small bowel perforation (with 
retained metal fragment) against the 
abdominal aorta at the level of the L4 
vertebral body, earlier than April 9, 2007, 
in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board on that matter.

2.  The Veteran should be scheduled for a 
personal hearing before a Veterans Law Judge 
sitting at the RO in connection with the 
issues on appeal.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

